Affirmed as Modified and Opinion Filed November 29, 2021




                                      S
                                      In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                               No. 05-20-00772-CR
                               No. 05-20-00773-CR

                         EVERETT GRAY, Appellant
                                   V.
                       THE STATE OF TEXAS, Appellee

              On Appeal from the Criminal District Court No. 2
                            Dallas County, Texas
             Trial Court Cause Nos. F-1571448-I and F-1555801-I

                         MEMORANDUM OPINION

                    Before Justices Schenck, Smith, and Garcia
                            Opinion by Justice Garcia

      Appellant Everett Gray made open pleas of guilty to two offenses, and the

trial judge sentenced him to prison terms of ten and twenty years. In three issues on

appeal, he challenges both sentences and one duplicative assessment of court costs.

We delete one assessment of court costs and otherwise affirm the judgments.

                                 I.   Background

      Appellant was indicted for (1) unlawful possession of a firearm by a felon and

(2) illegal barter or investment. The illegal-barter indictment included one

enhancement paragraph alleging use of a deadly weapon and a second enhancement
paragraph alleging a prior felony conviction for aggravated robbery. Appellant

waived his right to a jury and made open pleas of guilty to both indictments. He also

pleaded true to the enhancement paragraphs in the illegal-barter case.

      The evidence at appellant’s sentencing trial showed that appellant had contact

with Dallas Police Department Detective Mario Castanon, who was posing as a drug

dealer connected with a Mexican cartel. At first, appellant sought to buy five kilos

of cocaine from Castanon. No agreement was reached, but Castanon then pretended

to be interested in buying guns for the cartel, and appellant sold him two guns with

the serial numbers filed down. Then appellant and Castanon agreed that Castanon

would sell appellant one kilo of cocaine. When appellant and another person showed

up to complete the transaction, they were arrested while they were sitting in their

car. The police found a pistol on the seat between the other person’s legs, and they

also recovered $13,000 from the car.

      Appellant’s parole officer testified that she thought appellant was a good

parolee and that he deserved another chance on probation. On cross-examination,

the parole officer testified that appellant had had a previous probation for aggravated

robbery revoked when he committed the offenses of burglary of a vehicle and

possession of marijuana. Appellant was then sentenced to fifteen years in the

penitentiary, was paroled in September 2013, and began meeting with Detective

Castanon in May 2014.



                                         –2–
      Appellant testified at sentencing and also called his wife, his mother, and his

cousin as character witnesses. He also introduced into evidence some written

statements from other character witnesses. Appellant developed evidence that he

was working on an internet-based project called “My Senior Year 2k” that was

intended to raise money for needy high-school seniors.

      During closing argument, appellant’s attorney asked the court to put appellant

on probation. The State’s attorney argued against probation and asked the court to

sentence appellant to twenty years in prison. The trial judge sentenced appellant to

ten years in prison on the unlawful-possession charge and twenty years in prison on

the illegal-barter charge. The signed judgments reflected these sentences, and each

judgment assessed $249 in court costs against appellant.

      Appellant timely appealed.

                                   II.   Analysis

      Appellant’s first two issues on appeal argue that the trial court abused its

discretion in sentencing him because the sentences do not comport with the

objectives of the Texas Penal Code. His third and final issue argues that the trial

court erred by assessing court costs against him in both judgments.

A.    Issues One and Two: Did the trial court abuse its discretion by imposing
      sentences contrary to the objectives of the Penal Code?

      Appellant concedes that his sentences fall within the statutory ranges, but he

argues nonetheless that the trial court abused its discretion by sentencing him to

prison instead of community supervision because imprisoning him runs contrary to
                                         –3–
the Penal Code’s stated objective of rehabilitating those convicted of crimes. See

TEX. PENAL CODE ANN. § 1.02(1)(B). The State argues that appellant failed to

preserve error and that his first two issues also fail on the merits.

      We conclude that appellant’s first two issues were preserved and that they fail

on the merits.

      1.     Error was preserved.

      Generally, to preserve a complaint for appeal a party must make the complaint

to the trial court and obtain a ruling. See generally TEX. R. APP. P. 33.1(a). Error

preservation is a systemic requirement, and we should not address the merits of

unpreserved issues. Ford v. State, 305 S.W.3d 530, 532 (Tex. Crim. App. 2009). In

determining whether error was preserved, we do not consider arguments in isolation

but instead look to the context of the entire record. Douds v. State, 472 S.W.3d 670,

674 (Tex. Crim. App. 2015). A party need not use magic words or cite a specific

statute to preserve an issue as long as the basis of his complaint is evident to the trial

court. Bryant v. State, 391 S.W.3d 86, 92 (Tex. Crim. App. 2012). We have held that

§ 1.02 arguments like appellant’s must be preserved in the trial court to avoid

forfeiture on appeal. See, e.g., Hicks v. State, No. 05-20-00614-CR, 2021 WL

3042672, at *2 (Tex. App.—Dallas July 19, 2021, no pet.) (mem. op., not designated

for publication).

      Here, we conclude that appellant adequately preserved error.



                                          –4–
       First, appellant’s evidence raised the issue of rehabilitation, which is the focus

of his § 1.02 argument. His parole officer testified that appellant deserved a second

chance, that he would benefit from a “behavior program,” and that she believed he

could succeed on probation. Appellant’s wife testified that appellant needed

something to help him learn “how to adapt in society.” His mother testified that he

needed “some kind of behavioral help.” Appellant testified that he needed to

rehabilitate himself. Appellant’s cousin testified and urged that “[t]here is no

rehabilitation from prison here.” And a letter from appellant’s pastor, which was

admitted into evidence, pleaded that appellant be allowed “to continue his journey

of rehabilitation.”

       Second, although appellant’s attorney did not cite § 1.02 during closing

argument at sentencing, he did argue that evidence showed appellant to be a good

candidate for deferred adjudication and that appellant’s “criminal thinking” could be

corrected with proper therapy. He also argued that appellant should be “sent to ISF[1]

to get the tools that he needs to finish the race.”

       We conclude that the foregoing was sufficient to alert the trial judge that (1)

appellant wanted the judge to order deferred adjudication and (2) appellant

contended deferred adjudication was justified for rehabilitative purposes.

Accordingly, we conclude that error was preserved. See Bryant, 391 S.W.3d at 91–


   1
     “ISF” means “intermediate sanction facility.” See White v. State, 508 S.W.3d 509, 509 (Tex. App.—
Fort Worth 2016, no pet.).
                                                –5–
92 (concluding that appellant’s evidence and arguments sufficed to preserve error in

the trial court).

       2.     The trial court did not abuse its discretion.

       The trial court has broad discretion in assessing a defendant’s sentence within

the statutory range. See Jackson v. State, 680 S.W.2d 809, 814 (Tex. Crim. App.

1984). Appellant concedes that his sentences of ten and twenty years in prison are

within the statutory ranges for his offenses. Here, we conclude that the trial court did

not abuse its broad discretion.

       As discussed above, appellant presented some witnesses who urged the trial

court to be lenient and give appellant a chance to seek rehabilitation. However,

rehabilitation is not the only objective of the Penal Code. Deterrence and prevention

of recurring criminal behavior are also objectives of the Code. See PENAL

§ 1.02(1)(A), (C).

       Here, the trial court heard evidence that weighed against leniency. For

example, when appellant committed the current offenses, he was on parole from a

prison sentence for aggravated robbery. Appellant also admitted that he used

marijuana and “abscond[ed]” from probation for a prior offense. Moreover,

appellant admitted that he wanted to make money by reselling five kilograms of

cocaine. Other evidence showed that he was willing to sell guns to Detective

Castanon, ostensibly for use by a Mexican cartel, and that he told Castanon that he



                                          –6–
was willing to carry cocaine for him while carrying out appellant’s trade as a truck

driver.

         Based on the totality of the circumstances and the objectives of the Penal

Code, we conclude that the trial court did not act unreasonably or abuse its broad

discretion by sentencing appellant as it did rather than giving him deferred

adjudication. Accordingly, we overrule appellant’s first two issues on appeal.

B.       Issue Three: Did the trial court err by assessing court costs in both cases?

         Each judgment assessed $249 in court costs against appellant. In his third

issue, appellant argues that the assessment should be deleted from the judgment

convicting him of unlawful possession of a firearm. The State agrees with

appellant’s argument. So do we.2

         The Code of Criminal Procedure provides, “In a single criminal action in

which a defendant is convicted of two or more offenses . . ., the court may assess

each court cost or fee only once against the defendant.” TEX. CODE CRIM. PROC.

ANN. art. 102.073(a). Here, appellant was convicted of two offenses in a single

criminal action. See Burns v. State, No. 05-19-00905-CR, 2021 WL 791421, at *2

(Tex. App.—Dallas Mar. 2, 2021, no pet.) (mem. op., not designated for publication)

(there was a “single criminal action” where defendant pleaded guilty to two charges,



     2
      Appellant was not required to preserve this issue in the trial court. See Hurlburt v. State, 506 S.W.3d
199, 204 n.3 (Tex. App.—Waco 2016, no pet.); see also Johnson v. State, 423 S.W.3d 385, 391 (Tex. Crim.
App. 2014) (“[W]e hold that Appellant need not have objected at trial to raise a claim challenging the bases
of assessed costs on appeal.”).
                                                    –7–
waived his right to jury trial, and was convicted and sentenced by trial court). Thus,

the trial court should have assessed court costs only once.

      The Code also provides, “In a criminal action described by Subsection (a),

each court cost or fee the amount of which is determined according to the category

of offense must be assessed using the highest category of offense that is possible

based on the defendant’s convictions.” CRIM. PROC. art. 102.073(b). Appellant’s

illegal-barter conviction involved the higher category of offense (a first-degree

felony), so the trial court erred by assessing court costs in the unlawful-possession

case (a third-degree felony).

      We sustain appellant’s third issue.

                                 III.   Disposition

      We affirm the trial court’s judgment in the illegal-barter case, trial court case

number F15-55801-I. We modify the trial court’s judgment in the unlawful-

possession case, trial court case number F15-71448-I, by deleting the assessment of

$249 in court costs, and we affirm that judgment as modified.




                                            /Dennise Garcia/
                                            DENNISE GARCIA
                                            JUSTICE
Do Not Publish
Tex. R. App. P. 47.2(b)
200772F.U05


                                         –8–
                                 S
                           Court of Appeals
                    Fifth District of Texas at Dallas
                                JUDGMENT

EVERETT GRAY, Appellant                     On Appeal from the Criminal District
                                            Court No. 2, Dallas County, Texas
No. 05-20-00772-CR         V.               Trial Court Cause No. F-1571448-I.
                                            Opinion delivered by Justice Garcia.
THE STATE OF TEXAS, Appellee                Justices Schenck and Smith
                                            participating.

        Based on the Court’s opinion of this date, we MODIFY the judgment of the
trial court as follows:

      The section entitled “Court Costs” is modified to show “$ N/A.”

As MODIFIED, the judgment is AFFIRMED.


Judgment entered November 29, 2021.




                                      –9–
                                   S
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                 JUDGMENT

EVERETT GRAY, Appellant                       On Appeal from the Criminal District
                                              Court No. 2, Dallas County, Texas
No. 05-20-00773-CR          V.                Trial Court Cause No. F-1555801-I.
                                              Opinion delivered by Justice Garcia.
THE STATE OF TEXAS, Appellee                  Justices Schenck and Smith
                                              participating.

    Based on the Court’s opinion of this date, the judgment of the trial court is
AFFIRMED.


Judgment entered November 29, 2021




                                       –10–